DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2018-028915 filed February 21, 2018 as required by 37 CFR 1.55.
Receipt is also acknowledged of the WIPO publication of PCT/JP2019/005514 filed February 15, 2019, WO 2019/163661.
Response to Restriction Election
Applicant's election with traverse of Group I, Species S-II, and Species F-I, in the reply filed on May 16, 2022 is acknowledged. 
The traversal is on the grounds that applicant questions “When would a magnetic alloy not be used in a magnetic component?” (Remarks pg. 1 para. 4) and that a search for the subject matter of any one group of claims or species would encompass a search for the remaining claims and species.  This is not found persuasive. 
With respect to independent claims 1 and 16, the application is a 371 such that the basis for restriction is unity of invention. Claim 1 is directed to a “soft magnetic alloy” and claim 16 to a “magnetic component”. The claims are directed to two different products. The form of the soft magnetic alloy (per the species structure election) is a ribbon whereas the magnetic component is not in the form of a ribbon. Therefore, a soft magnetic alloy and a magnetic component are distinct invention. The below rejection of claim 1 indicates the lack of unity of invention between claims 1 and 16.
With respect to the structure species, the nano-hetero structure in an amorphous is a distinct, nonobvious structure of the nanocrystalline structure. For example, Baolong (CN 102719746 machine translation) teaches an amorphous precursor and a nanocrystalline alloy after annealing ([0033], Fig. 1), but does not teach a nano-hetero structure in an amorphous phase as an alternate.
With respect to the form species, powder is distinct from a ribbon. These two distinct forms are manufactured by different processes, such as atomizing and a single roll. A powder and a ribbon are also not obvious variants. For example, Baolong (CN 102719746 machine translation) teaches a ribbon ([0028], [0062]), but is silent to a powder.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10, 11, 15, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventive group or species, there being no allowable generic or linking claim. 
Claims 1-9 and 12-14 are under examination.
Abstract Objection
The abstract of the disclosure is objected to because:
The abstract uses legal phraseology “consisting of”, such as in lines 4, 5, 7, and 8. 
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tian (CN 1958825 machine translation).
Regarding claims 1-9, Tian teaches an Fe-Nb-Si alloy ([0002]) that has soft magnetic properties ([0009]) with a composition that overlaps with that claimed ([0010]-[0012]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Symbol
Claim 1
Claims 2-9
Tian [0010]
Fe
1-(alpha+beta)
1-(0 to 0.55)
-
0.752-0.937
Balance
X1: Co, Ni
alpha
≥0
0
-
X2: Ti, V, Mn, Ag, Zn, Al, Sn, As, Sb, Bi, RE
beta
≥0
0
Mn: 0-0.001
        < 0.15
Fe+X1+X2
1-(a+b+c+d+e)
-
0.730 to 0.930
0.756 to 0.937
M: Zr, Nb, Hf, Ta, Mo, W
a
0.030 to 0.120
-
Nb: 0.043-0.088
        7-15
Si
b
0.20 to 0.175
-
0.020-0.156
1-8
Cu
c
0 to 0.020
-
-
X3: C, Ge
d
0 to 0.100
-
-
B
e
0 to 0.030
0 to 0.010
0 to 0.001
-

 
Regarding claims 12 and 13, Tian teaches a structure of epsilon-Fe2Nb phase particles with a diameter of less than 10 um (i.e. Fe-based nanocrystals with an average grain size of 5 to 30 nm) uniformly distributed on an alpha-Fe and epsilon-Fe2Nb eutectic ([0024]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tian (CN 1958825 machine translation) as applied to claim 1 above, and further in view of Baolong (CN 102719746 machine translation).
In the event the structure of Tian is determined to not read on claims 12 and 13, then the below rejection in view of Baolong is applied.
Regarding claims 12-14, Tian is silent to the alloy being in the form of a ribbon and having Fe-based nanocrystals with an average size of 5 to 30 nm.
Baolong teaches an iron-based nanocrystalline soft magnetic alloy ([0002], [0020]) in the form of a nanocrystalline alloy ribbon with nanocrystalline grain sizes between 5 and 25 nm ([0028], [0062]). 
It would have been obvious to one of ordinary skill in the art to form the soft magnetic alloy of Tian as a ribbon with nanocrystalline grain sizes between 5 and 25 nm because the ribbon shape and 5 to 25 nm nanocrystalline grain structure forms a soft magnetic alloy with high saturation magnetic induction and low loss (Baolong [0029]-[0031]).
Claims 1-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baolong (CN 102719746 machine translation).
Regarding claims 1-9, Baolong teaches an iron-based nanocrystalline soft magnetic alloy ([0002], [0020]) with a composition (FeaSibBcPdCue)fMg that overlaps with that claimed ([0022], [0024], [0046]-[0053]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
 Element
Symbol
Claim 1
Claims 2-9
Baolong
Fe
1-(alpha+beta)
1-(0 to 0.55)
-
0.75 to <0.87
X1: Co, Ni
alpha
≥0
0
-
X2: Ti, V, Mn, Ag, Zn, Al, Sn, As, Sb, Bi, RE
beta
≥0
0
-
Fe+X1+X2
1-(a+b+c+d+e)
-
0.730 to 0.930
0.75 to <0.87
M: Zr, Nb, Hf, Ta, Mo, W
a
0.030 to 0.120
-
M: Mo, Zr, Hf, Ta, W, Nb
>0 to 0.03
Si
b
0.020 to 0.175
-
>0 to <0.08
Cu
c
0 to 0.020
-
>0 to <0.02
X3: C, Ge
d
0 to 0.100
-
-
B
e
0 to 0.030
0 to 0.010
0 to 0.001
>0 to <0.14

Regarding claims 12-14, Baolong teaches nanocrystalline alloy ribbons with a grain size between 5 and 25 nm ([0028], [0062]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Related Art
Sakakima (US 4,904,543)
	Sakakima teaches a soft magnetic material (1:8-13) of FexSiyNzTw where x is 0.70 to less than 0.97, y is 0.01 to 0.20, z is 0.01 to 0.15, and w is 0.01 to 0.10, where T is at least one of Nb, Ta, Ti, Zr, Hf, Cr, Mo, and W (3:1-18).
Kim (Kim. Fabrication of high permeability, low loss soft magnetic material. KR 9709414. STN Abstract.)
	Kim teaches an FeXBY metal amorphous material where Fe is 0.80 to 0.95, X is Zr at 0.03 to 0.15, B is Hf and/or Si at 0.02 to 0.10, and Y is Ag at 0.001 to 0.05 (STN abstract).
Tsuchiya (US 2011/0265915)
	Tsuchiya teaches an Fe-based soft magnetic alloy ([0003]) with an alpha-Fe crystal phase that is equal to or smaller than 50 nm with a composition of Fe100-x-uJxRu, where R is Si and J is Nb, x is 0 to 0.06 and u is 0.17 to 0.25 ([0010], [0011]) manufactured in the form of a ribbon ([0061], [0095]).
Herzer (US 2015/0255203)
	Herzer teaches a nanocrystalline alloy based on iron for a soft magnet strip (i.e. ribbon) with at least 50 at% (i.e. 0.50) Fe, at most 4 at% (i.e. 0.04) Nb, and at most 20 at% (0.20) Si ([0014]) with a nanocrystalline structure in which at least 50 vol% of the grains have a mean size smaller than 100 nm ([0024]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,847,292 (US ‘292). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a soft magnetic alloy with an overlapping composition (US ‘292 claim 1) in ribbon form (US ’292 claim 3) with Fe-base nanocrystals of 5 to 30 nm (US ‘292 claim 6).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735